Citation Nr: 1200682	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-46 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

A certification of eligibility for financial assistance in the purchase of an automobile or other conveyance is provided in cases where a veteran has established entitlement to compensation for a service-connected disability, which results in either (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) the permanent impairment of vision of both eyes with the following status: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity or more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3901, 3902; 38 C.F.R. § 3.808.  



In this case, the Veteran is service connected for right ankle degenerative arthritis with associated status post right triple arthrodesis and bone graft.  This disability has been assigned a 20 percent disability rating.  The Veteran was afforded a VA examination in January 2009 to assess her disability level.  At that time, she was able to walk and could do so for 1/4th of a mile.  She was able to stand for 15-30 minutes.  The examiner indicated that her right ankle disability prevented her from driving.  Currently, she testified that she basically has no use of her right foot.  She reported that she uses a 4-wheel walker or a wheelchair and is unable to drive with this foot.  She indicated that she had no plantar or dorsiflexion, which had previously been present at the time of the last examination.  The most recent pertinent medical records, dated in 2009, revealed that she was able to walk with a non-antalgic gait at that time.  No VA records dated after August 2009, are of record.  

In light of the foregoing, the Veteran should be afforded a VA examination to determine if she has loss or permanent loss of use of her right foot.  In addition, her updated VA records from the Miami VA facility should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records pertaining to her right ankle from the Miami VA treatment facility, dated since August 2009.  

2.  Thereafter, schedule the Veteran for a VA examination of her right ankle.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should determine if the Veteran has loss or permanent loss of use of her right foot.  



Specifically, the examiner should provide an opinion as to whether no effective function of the right foot remains other than that which would be equally well served by an amputation stump at the site with use of a suitable prosthetic appliance.  This determination will be made on the basis of the actual remaining function, whether such acts as balance and propulsion could be accomplished equally well by an amputation stump with prosthesis. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


